Citation Nr: 0616164	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for a prostate 
disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and "A.W."



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
August 1969.  He also had subsequent service in the Army 
National Guard, with periods of active duty and inactive duty 
for training.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a Board 
videoconference hearing in October 2004.   

In February 2005, the Board granted an increased rating for 
post-traumatic stress disorder (PTSD) to 30 percent.  The 
veteran has not appealed this finding.  Therefore, with 
respect to this matter, the Board's February 2005 decision 
for PTSD, which subsumes prior RO decisions, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104 (2005).  Consequently, the PTSD issue is not 
before at this time.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in an 
October 1992 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal.

2.  Evidence received since the October 1992 rating decision 
is either cumulative or redundant of evidence previously 
considered, or does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

4.  There is no evidence of a prostate disorder in service or 
for many years thereafter, and no competent evidence of a 
nexus between his current benign prostatic hypertrophy and 
the veteran's period of active service, including his 
exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The rating decision of October 1992 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
October 1992 rating decision to reopen a claim for service 
connection for hypertension.  38 U.S.C.A.  § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for a prostate disorder, to include as 
due to Agent Orange exposure is not established.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the veteran's hypertension disorder, the RO 
denied service connection for hypertension in an October 1992 
rating decision.  It gave the veteran notice of this denial, 
but he did not initiate an appeal.  Therefore, the rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The RO received the petition 
to reopen the claim in October 2001.  Therefore, the amended 
regulations are for application.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hypertension in an 
October 1992 rating decision because it found that there was 
no evidence that any hypertension was incurred or aggravated 
in service or one year thereafter.  Evidence of record at the 
time of the October 1992 rating decision consisted of service 
medical records (SMRs) from May 1964 to June 1969 and VA 
examinations from August 1992.  

Evidence received since the October 1992 rating decision 
consists of duplicates of SMRs; recent SMRs for National 
Guard duty in the 1970s, 1980s, and 1990s; various service 
personnel records (SPRs); various private medical and 
employment records from 1970 through 2002; private Joyner 
Pulmonary Clinic records from 1999; private Gaylord Family 
Medical Clinic records from 2001 through 2002; private Heart 
and Vascular Clinic records from August 2001; VA examinations 
in June 2002, September 2002, October 2003, and November 
2003; VA outpatient records from June 2002 to April 2004; 
several lay statements by the veteran; personal hearing 
testimony dated in January 2003; and Board videoconference 
hearing testimony dated in October 2004.  

Initially, the Board finds that the copies of SMRs are 
duplicates of evidence of record at the time of the October 
1992 Board decision.  Therefore, these records are not new 
and cannot form the basis to reopen the claim.  

The Board finds that the following evidence is cumulative of 
evidence that was previously of record: several lay 
statements by the veteran; testimony from the veteran's 
January 2003 personal hearing; and testimony from the 
veteran's videoconference hearing dated in October 2004.  The 
veteran's statements and his testimony merely repeat and 
summarize his contention that any hypertension or high blood 
pressure condition he presently has is related to symptoms he 
experienced during service.  Cumulative or redundant evidence 
is not new and material.  38 C.F.R. § 3.156(a).      

In this regard, the veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's opinion regarding the etiology of 
any hypertension currently present cannot provide a basis to 
reopen this claim. 

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the October 1992 rating decision, it is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, the following records do not relate to the 
veteran's claim for service connection for hypertension, and 
therefore are not material for purposes of reopening the 
claim: VA outpatient records from June 2002 to April 2004 
(discuss psychiatric issues); VA examinations in June 2002, 
September 2002, October 2003, and November 2003 (discuss his 
hearing loss and PTSD issues); various private medical and 
employment records from 1970 through 2002 (describe treatment 
for pulmonary, hearing loss, depression, and general medical 
conditions); private Joyner Pulmonary Clinic records from 
1999 (describe treatment for a respiratory condition); SPRs 
(not relevant in any way); and SMRs for National Guard duty 
in the 1970s, 1980s, and 1990s (provide normal blood pressure 
readings).  

Finally, the remaining evidence is not material.  
Specifically, private Heart and Vascular Clinic records from 
August 2001 and Gaylord Family Medical Clinic records from 
2001 through 2002 show current elevated blood pressure 
readings and treatment for a cardiovascular condition, but do 
not indicate any nexus to the veteran's military service.  
Simply stated, records that indicate treatment for occasional 
high blood pressure do not support a finding that the any 
such disorder is related to service from many years ago.  The 
evidence therefore does not relate to an unestablished fact 
necessary to substantiate the claim, and thus does not raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).     

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for hypertension.  
The claim is not reopened.  38 U.S.C.A.  §§ 5108.

The Board now turns to the issue of service connection for a 
prostate disorder, to include as due to Agent Orange 
exposure.

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes 
of establishing service connection, to include on a 
presumptive basis, a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R.  
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran seeks service connection for a prostate 
condition.  According to private treatment records from 
Gaylord Family Medical Clinic dated in February 2002, he has 
been diagnosed with benign prostatic hypertrophy.  He alleges 
that the disability may be related to exposure to Agent 
Orange or other herbicide agent in service.  Initially, SPRs 
and the veteran's DD Form 214 confirm that the veteran has 
"service in Vietnam," such that exposure to herbicides may 
be presumed.  38 C.F.R. § 3.307(a)(6), 3.313(a).     

The Board must therefore determine whether he is entitled to 
presumptive service connection for benign prostatic 
hypertrophy pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), as well as whether the veteran is entitled to 
service connection on a direct basis.  Combee, 34 F.3d at 
1043.

First, with respect to the benign prostatic hypertrophy claim 
due to herbicide exposure, "benign prostatic hypertrophy" 
is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence does not 
show that the veteran has prostate cancer, the only condition 
of the prostate for which 38 C.F.R. § 3.309(e) is applicable.  
Thus, the presumption afforded for a disease associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  

Second, the Board finds that service connection for benign 
prostatic hypertrophy on a direct basis as the result of 
herbicide exposure is not warranted.  In that respect, even 
though the veteran is presumed exposed to a herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no medical evidence of a nexus between 
his benign prostatic hypertrophy and his exposure to 
herbicides in service.

Third, the Board finds that direct service connection for 
benign prostatic hypertrophy as it relates to his military 
service is not warranted.  

In this respect, there is no evidence of benign prostatic 
hypertrophy in-service or immediately thereafter.  A review 
of the veteran's SMRs dated from May 1964 to June 1969 
includes no evidence of any complaint, treatment, or 
diagnosis of benign prostatic hypertrophy in service.  
38 C.F.R. § 3.303(b).  

According to his January 2003 personal hearing testimony, the 
veteran contends that he was sick in service while assigned 
to Germany due to a prostate condition.  However, SMRs from 
that period show treatment for pneumonia and epididymitis, 
but not a prostate condition.  National Guard records from 
June 1985 and May 1989 also record normal prostate exams, 
providing more negative evidence against this claim.  
Furthermore, the veteran asserted that a "Major" told him 
he had a prostate condition.  The veteran is not competent to 
relate what a doctor purportedly stated to him concerning a 
medical diagnosis.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the SMRs, as a 
whole, provide negative evidence against the direct service 
connection claim.  

In fact, the medical evidence shows that the veteran was 
diagnosed with benign prostatic hypertrophy in 2001, thirty 
years after his separation from his initial period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Therefor, service connection cannot be established based on 
chronicity in service or continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Post-service medical records, as a whole, provide very 
negative evidence against the claim as it indicates a 
prostate condition that began decades after active military 
service with no connection to service.

Moreover, there is simply no medical evidence of a nexus 
between the current diagnosis and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  
The veteran and his representative's lay opinion, offered 
without the benefit of medical education or training, that 
his current prostate disorder is related to service is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a prostate 
disorder.  38 U.S.C.A. § 5107(b).  There is no evidence of 
the disease in service or for many years thereafter, and no 
evidence that the veteran had a presumptive disease for 
purposes of presumptive service connection due to herbicide 
exposure.  The appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in November 2001 and September 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the May 2003 statement of the case 
(SOC) and January 2006 supplemental statement of the case 
(SSOC) include the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued its initial VCAA notice 
in November 2001, before the March 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the September 2005 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Moreover, the Board emphasizes that 
neither the veteran nor his representative has made any 
showing or allegation that the timing of notice resulted in 
some prejudice to the veteran.  Finally, the September 2005 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  The Board finds no harm 
to the veteran in giving him more notice following the 
adverse rating action. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Accordingly, the Court held that upon receipt of an 
application for a service-connection claim, the VCAA notice 
must additionally include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and claim to 
reopen by way of new and material evidence, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, supra (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection and no new and material evidence has been 
submitted to reopen the claim for hypertension, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

During the pendency of this appeal, on March 31, 2006, the 
Court also issued a decision in the appeal of  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), which 
held, in pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require the VA by way of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  

In this regard, the November 2001 VCAA notice, May 2003 SOC, 
and April 2004 SSOC define what new and material evidence is 
under the current standard after August 29, 2001.  The VCAA 
letters also advised the veteran of the evidence necessary to 
substantiate each element for service connection.  Finally, 
the May 2003 SOC and April 2004 SSOC both advised the veteran 
of what specific evidence is missing - i.e., a definitive 
diagnosis of hypertension which relates to his military 
service.  Thus, the Board concludes the veteran was provided 
with sufficient notice under the Kent case.  The Board again 
finds no harm to the veteran in giving him more notice 
following the adverse rating action.  The error is found 
harmless.

The Board notes that the RO has not secured a medical opinion 
concerning the etiology of the veteran's prostate condition.  
See 38 U.S.C.A. § 5103A(d).  However, as discussed above, 
there is simply no competent evidence to support the 
veteran's claim of service connection.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A.  § 5103A(d)).  As service and post-service 
medical records, as a whole, provide no basis to grant this 
claim, and provides evidence against this claim, the Board 
finds no basis for a VA examination to be obtained.

With regard to the hypertension claim, the duty to provide a 
VA examination and opinion only apples to a claim to reopen a 
finally adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  In this case, 
the Board found that no new and material evidence has been 
received; hence, a remand for a VA examination is not 
warranted.  

With respect to the duty to assist, the RO has secured the 
veteran's SMR, SPRs, VA outpatient treatment records, and 
private medical records as identified and authorized by the 
veteran.  The veteran was also given the opportunity to 
provide testimony at personal and videoconference hearings.  
There is no indication from the veteran or his representative 
that any additional evidence remains outstanding.  The Board 
has met its duty to assist with respect to both the earlier 
claim for hypertension and with regard to the current claim 
to reopen on appeal.  
 
Further, the Board notes that the case was remanded twice to 
check for outstanding SMRs from the veteran's National Guard 
service and overseas service while stationed in Germany.  A 
September 2005 response informed the RO that all available 
SMRs were mailed.  The VA can end its efforts to obtain 
medical records, as in this case, from a Federal agency 
including the military if the VA is informed that the 
requested records do not exist or further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2).    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
August 2005 remand as all available service records related 
to National Guard duty were obtained.  

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for a hypertension is not reopened.  
The appeal is denied.

Service connection for a prostate disorder, to include as due 
to Agent Orange exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


